DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-21 in the reply filed on 05/09/2022 is acknowledged.
Claim(s) 22-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

Claim Objections
Claim(s) 3 and 8 are objected to because of the following informalities:
In claims 3 and 8, “the sinterable feedstock” should read --the sinterable, dense feedstock--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 16-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattekar (US 2020/0207015).
Regarding claims 1-10 and 21, Pattekar teaches a method wherein the active material deposition system 162 may deposit (e.g., spray, shoot, deposit, extrude or otherwise mechanically apply) the active material 164 to be 3D printed onto the cylinder 169 to the surface (e.g., the outer surface) of the cylinder 169 (depositing…feedstock…onto a surface; wherein the feedstock comprises feedstock used in…extrusion-based processes; wherein depositing a sinterable feedstock comprises one of spray coating, doctor blading, roller coating, slot-die coating, co-extrusion, dip coating, spin coating, rolling, offset printing, gravure printing, flexographic printing, transfer rolling, or transferring one of supported or free-standing layers onto the surface) [0034]. Fig. 1D shows that cylinder 169 (surface) is flat. 
The active material may comprise, e.g., an ultra-violet (UV) curable resin, or a slurry containing ceramic or metal/metal alloy particles, or a metal injection molding [MUM] slurry containing a mixture of polydisperse metal/metal alloy/ceramic powder & polymer binder (sinterable, dense feedstock comprising a sinterable material and binder; wherein the sinterable, dense feedstock is also cohesive; wherein depositing the sinterable feedstock having a binder comprises depositing the sinterable feedstock having a binder as a liquid, a suspension, a slurry, a solution, an emulsion, or a solid; wherein the sinterable material comprises at least one of metal, ceramic, carbonaceous materials, and polymers) ([0034]). 
The anti-sintering jetting subsystem 163 may perform a pattern-wise deposition of an anti-sintering agent (depositing a sintering selectivity material according to a pattern) ([0034]). The subsystem 163 may spray the anti-sintering agent onto the active material in a pattern (e.g., a 2D pattern or shape) on the outer surface of the continuously rotating and outwardly growing cylinder 169 ( wherein depositing the sintering-selectivity material comprises one of a pattern-wise process, spraying, screen printing, digital printing, inkjet printing, offset printing) ([0034]). The anti-sintering agent (which is deposited onto the surface of the cylinder 169 as it turns and grows outwardly) may be composed of any material that, upon the application of heat (or other suitable physical/chemical mechanism) to sinter the 3D printed parts 168, may provide a de-binding/separation boundary between the 3D printed parts 168 and the support structures (wherein depositing the sintering-selectivity material comprises depositing at least one of a sintering inhibitor, a sintering promoter, a deactivation agent to deactivate a sintering inhibitor in the feedstock, a precursor to a sintering inhibitor, or a precursor to a sintering promoter) ([0035]).
Pattekar teaches that once the revolving cylinder 169 with all the desired embedded 3D printed parts 168 is formed, the rotation of cylinder 169 may be stopped, and the pre-sintering stage parts, for example, may be separated along the boundaries defined by the patterned de-binding agent and subsequently sintered in a furnace (removing the binder; sintering the sinterable, dense feedstock to form a three-dimensional sintered object) ([0037]).
Pattekar teaches that the entire cylinder 129 may be sintered in the furnace and the support structures may be removed thereafter by a variety of means, including but not limited to mechanical separation, chemically etching or dissolving the boundary between the parts of interest and support material, melting away the support material, ablating away the support material using optical (e.g., laser or directed infrared/ultraviolet light), etc. (finishing the sintered object; wherein finishing the build comprises at least one of separating sintered and unsintered regions, producing surface-finish, shaping to achieve a precise tolerance, and machining) ([0026]).
Regarding claims 11-13, as applied to claim 1, Pattekar teaches that the transfer component 124 may apply heat, light, mechanical vibration, or pressure at the contact between the ribbon 121 and the cylinder 129 in order to enable transfer of the active material 102 with the embedded patterned anti-sintering agent 126 on to the surface of continuously rotating and outwardly growing cylinder 129 (fixing the feedstock after depositing the feedstock; wherein depositing the sintering-selectivity material occurs one of after depositing the feedstock and before fixing the feedstock, after fixing the feedstock, or during fixing the feedstock; wherein fixing the feedstock comprises at least one of drying solvent out of the feedstock, UV-curing, and cooling the feedstock) ([0024]).
Regarding claims 16-17 and 20, as applied to claim 1, Pattekar teaches that the anti-sintering agent (which is deposited onto the surface of the cylinder 169 as it turns and grows outwardly) may be composed of any material that, upon the application of heat (or other suitable physical/chemical mechanism) to sinter the 3D printed parts 168, may provide a de-binding/separation boundary between the 3D printed parts 168 and the support structures (activating the sintering-selectivity material; wherein activating the sintering-selectivity material comprises one of application of at least one of heat, UV light, or an energy source, to cause one of either drying the sintering selectivity material, precipitating a component of the sintering selectivity material, a chemical reaction, or a decomposition reaction; wherein removing the binder comprises one selected from the group consisting of: thermal debinding by heating; removing the binder by one of combustion, vaporization, or decomposition; heating in an inert or reactive gas atmosphere; heating in a vacuum, heating to a temperature below the sintering temperature; and solvent debinding immersing the build in one of a solvent, acetone, tetrahydrofuran, xylenes, an alkane solvent, dimethylsulfoxide, an organic alcohol, n-methylpyrrolidone, dimethylformamide, sulfolane, trichloroethane, halogenated organic solvents, toluene, water, heptane, or supercritical CO2) ([0035]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pattekar (US 2020/0207015), as applied to claim 1, and in further view of Kasperchik (US 2021/0197257).
Regarding claims 14-15, as applied to claim 1, Pattekar is silent as to priming the feedstock after depositing the feedstock and depositing the sinter-selectivity material and wherein priming the feedstock comprises at least one of applying a laser to areas where sintering selectivity material is to penetrate, applying an oxygen plasma, bombarding the feedstock with ions, and applying a solvent.
However, in the same field of endeavor, metallic build material granules for three-dimensional (3D) printing, Kasperchik teaches a method wherein the patterning fluid 26 is capable of at least partially dissolving the temporary binder 29 in the build material granules 16 (priming the feedstock) ([0056]). The patterning fluid 26 may be (or include) a non-aqueous solvent (wherein priming the feedstock comprises…applying a solvent) ([0056]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Pattekar to include the patterning fluid in the form of a non-aqueous solvent capable of at least partially dissolving a temporary binder in the build material granules since at least substantial evaporation of the patterning fluid leads to densification of the part ([0017]).
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pattekar (US 2020/0207015), as applied to claim 1, and in further view of Sheinman (US 2020/0016656).
Regarding claims 18-19, as applied to claim 1, Pattekar is silent as to post-shaping prior to removing the binder, or prior to sintering the feedstock and wherein post-shaping comprises at least one of molding, cutting, subtractive manufacturing, turning, stamping, and dicing.
However, in the same field of endeavor, producing three-dimensional printed models having a high material density, Sheinman teaches a method of increasing the density of the green usable model by applying Cold Isostatic Pressing (CIP).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Pattekar to apply Cold Isostatic Pressing (CIP) to an additively manufactured object as taught by Sheinman to increase the density of the additively manufactured object ([0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743